Citation Nr: 1809209	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits for the last sickness and burial of the Veteran's surviving spouse, J.W.S.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to November 1946; he passed away in March 1986.  J.W.S. was the Veteran's surviving spouse; she passed away in March 2008.  The Appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 2016 and November 2017, the Board remanded the appeal to the agency of original jurisdiction for additional development.  With regard to the prior remand directives, no further action is necessary to ensure substantial compliance as such would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).


FINDINGS OF FACT

No monetary benefits were payable upon J.W.S.'s death on March [REDACTED], 2008.


CONCLUSION OF LAW

Entitlement to accrued benefits for the last sickness and burial of the Veteran's surviving spouse, J.W.S., is denied.  38 U.S.C. §§ 5110, 5111, 5112 (2014); 38 C.F.R. §§  3.31, 3.400, 3.500 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

For background purposes, the Veteran died in March 1986.  The Appellant filed a claim for DIC benefits on behalf of J.W.S., her mother, which was received on February 15, 2008.  She alleged that the Veteran's lung cancer was as a result of his exposure to asbestos while serving in the United States Naval Reserve.  The Appellant signed the claims form on behalf of her mother.  In June 2008, the AOJ notified J.W.S. that it was accepting the form as an informal claim, but that J.W.S. needed to return a signed claims form, even if such was merely an "x" mark.  

In February 2009, the Appellant responded to the June 2008 letter by submitting a statement notifying VA that J.W.S. had passed away on March [REDACTED], 2008.  She also indicated that she had a power of attorney for J.W.S. to act on her behalf.  She submitted a copy of a December 2005 Power of Attorney form executed by J.W.S. in favor of the Appellant.  

Consequently, it appears that J.W.S. properly filed a claim for DIC benefits within a year preceding her death.

In the April 2009 decision on appeal, the AOJ denied the claim of entitlement to DIC benefits for the purposes of accrued benefits.  (Parenthetically, the Board notes that the Appellant is not a substitute claimant as the statute permitting such did not become effective until October 10, 2008, and both the Veteran and J.W.S. passed away prior to that date.  See 38 U.S.C. § 5121A (2014); 38 C.F.R. § 3.1010 (2017)).

In a December 2016 decision, the Board found that the criteria for recognition of the Appellant as the surviving child of the Veteran for purposes of basic eligibility for DIC, death pension, and accrued benefits were not met.  See 38 U.S.C. §§ 1313, 1542, 5121 (2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.1000 (2017).  However, the Board recognized that, while the Appellant was not a proper claimant in her own right for DIC, she may have some limited claim to reimbursement of last sickness and burial benefits of J.W.S. under 38 C.F.R. § 3.1000(a)(5) (2017).  

As will be explained in greater detail below, the outcome of this case turns solely on statutory and regulatory interpretation.  Indeed, the claim is barred as a matter of law and/or cannot be substantiated as a matter of law, as there were no accrued benefits at the time of J.W.S.'s death.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, the Board need not address the merits of the issue of entitlement to service connection for cause of death.

Under 38 U.S.C. § 5110, the effective date of the award of DIC benefits for which an application was received within one year from the date of the Veteran's death shall be the first day of the month in which the death occurred.  38 U.S.C. § 5110(d).  If the claim is not received within one year from the date of the Veteran's death, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C. § 5110(a); see also 38 C.F.R. § 3.400(c)(2).

Here, as noted above, J.W.S's claim for DIC benefits was received on February 15, 2008.  As the Veteran passed away in March 1986, and the February 2008 claim was received roughly twenty two years later, the earliest possible effective date would be February 15, 2008, the date the claim was received.

Notwithstanding the provisions of 38 U.S.C. § 5110, payment of monetary benefits based on DIC benefits may not be made for any period before the first day of the calendar month following the month in which the award became effective.  38 U.S.C. § 5111; see also 38 C.F.R. § 3.31.

As such, assuming that the claim for DIC benefits was granted, and an effective date of February 15, 2008, was assigned, payment could not have been made for any period prior to March 1, 2008.

The effective date of a discontinuance of DIC benefits by reason of death of the payee shall be the last day of the month before death occurs.  38 U.S.C. § 5112; see also 38 C.F.R. § 3.500(g).

Thus, again assuming that the claim for DIC benefits was ultimately granted, because J.W.S. passed away on March [REDACTED], 2008, the discontinuance of DIC benefits would have been effective February 29, 2008.

Taken together, while the effective date of the award of DIC benefits would have been February 15, 2008, entitlement would have been discontinued effective February 29, 2008.  Since 38 U.S.C. § 5111 prohibits the payment of DIC benefits for the period prior to the first day of the calendar month following the month in which the award became effective, which would have been March 1, 2008, no monetary benefits could have been pain for the period from February 15, 2008, to February 29, 2008.  

Thus, even if DIC benefits were granted, based on the timing of the claim and the timing of J.W.S's death, no monetary benefits would be payable.  As such, there are no funds from which to reimburse the Appellant for the last sickness and burial of J.W.S. under 38 C.F.R. § 3.1000(a)(5) (2017).  

While the Board is sympathetic to the Appellant's situation, the law is clear and dispositive in this case.  The claim for entitlement to accrued benefits for the last sickness and burial of the Veteran's surviving spouse, J.W.S., must be denied as matter of law.  See Sabonis, supra.


ORDER

Entitlement to accrued benefits for the last sickness and burial of the Veteran's surviving spouse, J.W.S., is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


